DETAILED ACTION
This action is in response to the amendment filed April 19, 2021. 
The specification and claim 11 have been amended, claim 15 has been canceled, and claims 22 and 23 have been added.  Claims 11-14 and 16-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet (4/4) was received on April 19, 2021.  The drawings are acceptable.

Allowable Subject Matter
Claims 11-14 and 16-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments on pages 7-10 of the response filed April 19, 2021 with regards to the Hedman and Wiggenhauser references have been considered and are persuasive.  Accordingly, the rejections under 35 U.S.C. 103 has been withdrawn.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655